   Case 4:16-cv-01670 Document 336 Filed on 11/04/20 in TXSD Page 1 of 12

                        Joint Pre-Trial Order – 2d Amended Attachment A-2

             IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS
                      HOUSTON DIVISION

  DHI Group, Inc. f/k/a Dice Holdings
  Inc. and RIGZONE.com, Inc.,
                    Plaintiffs,

       vs.

 David W. Kent, Jr., Single Integrated
 Operations Portal, Inc. d/b/a Oilpro, et.
 al.,
                Defendants.
                                                     No: 16-cv-01670
 Single Integrated Operations Portal,
 Inc. d/b/a Oilpro and OILPRO.com,
                    Counter-Plaintiff,

       vs.

 DHI Group, Inc. f/k/a Dice Holdings
 Inc. and RIGZONE.com, Inc.,
                  Counter-Defendants.

       DEFENDANTS’ THIRD AMENDED TRIAL EXHIBIT LIST
      Defendants David W. Kent, Jr. and Single Integrated Operations Portal,

Inc. d/b/a Oilpro and Oilpro.com (“Defendants”) file this Third Amended Trial

Exhibit List and reserve the right to amend and supplement.




                                         1
 Case 4:16-cv-01670 Document 336 Filed on 11/04/20 in TXSD Page 2 of 12

                      Joint Pre-Trial Order – 2d Amended Attachment A-2



                                                                  N/
EXH.                                                      ADMIT ADMIT
 NO.               DESCRIPTION                 OFFR OBJ   DATE  DATE
       Email 5/30/2001 from Martin Lloyd,
       subject: "Rigzone1.zip"
 1     (Oilpro_0023254)
       Email string 6/5/2001 from Martin
       Lloyd, subject: "FW rigzone3.msg
 2     (Oilpro_0023251 - 52)
       Email 2/6/2003 from Matt Kent,
       subject: "possibly one of my favorite
 3     resumes" (Oilpro_0023243)
       Email string dated 12/7/05, subject:
 4     "RE Other" (Oilpro_0023171)
       Email string dated 2/22/06, subject:
       "Rigzone Career Center," with
       attached "careercentercontract.doc"
 5     (Oilpro_0023193 - 94)
       Email string dated 3/11/06, subject:
       "Rigzone.com Oil and Gas Career
 6     Center" (Oilpro_0023213)
       Email string dated 5/17/06, subject:
 7     "RE Career Center" (Oilpro_0023164)
       Email string 11/3/06, Matthew Kent
       to customer, subject: "RE: Rigzone
 8     Advertising" (Oilpro_0023174)
       Email string dated 1/29/07, subject:
       "RE Chevron and Rigzone2," with
       attached "Chevron_Agreement.pdf"
 9     (Oilpro_0023165 - 68)
       Email string dated 1/29/07, subject:
       "Scorpion," with attached
       "Scorpion_Ad_Agreement.pdf"
 10    (Oilpro_0023216 - 18)
       Email 9/11/2007 from Liz Tysall,
       subject: "Secretarial Resumes"
 11    (Oilpro_0023248)



                                     2
 Case 4:16-cv-01670 Document 336 Filed on 11/04/20 in TXSD Page 3 of 12

                    Joint Pre-Trial Order – 2d Amended Attachment A-2

                                                                  N/
EXH.                                                      ADMIT ADMIT
 NO.              DESCRIPTION                OFFR OBJ     DATE  DATE
       Email string dated 4/10/08, subject:
       "RE Rigzone CC and COP"
 12    (Oilpro_0023176 - Oilpro_0023177)
       Powerpoint 7/22/10, "Rigzone.com
       Strategic Rationale for Acquisition -
       Dice Holdings, Inc." (Oilpro_0023076-
 13    102)
       Email string 9/15/10, subject: "Fwd:
       FW: WWW & Rigzone pricing"
 14    (Oilpro_0029179-82)
       Document titled, "WorldWideWorker
       Secret Shopper" (Oilpro_0029183-
 15    29193)
       Summary Appraisal Report of The
       Acquired Assets of Rigzone.com, Inc.
 16    (DHI_0001338-1418)
       Email string 2/15/2011 between Kent
       and Norville, subject: "Re: New
 17    Domain" (Oilpro_0029198-99)
       Email string 1/15/12 between Kent
       and Norville, subject: "Re: SIOPCO"
 18    (Oilpro_0029300)
       Email 1/17/12 Norville to Kent,
 19    subject: "Next?" (Oilpro_0029301)
       Dice Holdings 2012 ASC 350 Analysis:
 20    Energy (DHI_0000378-401)
       Rigzone Privacy Policy - 11/01/2012
 21    (DHI_0007245-7248)
       Email string 11/30/12 between Kent
       and Fairbanks, subject: "RE: GEC
       brainstorm" (Kent Depo. Exh. 10 /
 22    FAIRBANKS001175-76)
       2014 Rigzone Strategy Session.docx
 23    (DHI_0053589-53603)
       Email string 8/21/13 between E.
       Lesser and P. Henderson, subj: "RE:
       Evan & Dice 2014 strategy &
 24    planning" (DHI_0054962-63)

                                   3
 Case 4:16-cv-01670 Document 336 Filed on 11/04/20 in TXSD Page 4 of 12

                    Joint Pre-Trial Order – 2d Amended Attachment A-2

                                                                  N/
EXH.                                                      ADMIT ADMIT
 NO.              DESCRIPTION                OFFR OBJ     DATE  DATE
       LinkedIn letter to DHI dated 9/10/13,
 25    with attachments (DHI_0024650-62)
       Email string 9/13/13, subject: "RE:
       RIGZONE - Free CV Database
 26    Search" (DHI_0012162-65)
       Rigzone December 2013 Monthly
       Business Review (DHI_0001693 -
 27    DHI_0001708)
       Rigzone Privacy Policy - 01/09/2014
 28    (DHI_0007241-44)
       Putters and Projects (Oilpro_0025453-
 29    Oilpro_0025458)
       Agenda Defining a Winning Strategy
       for Dice Holdings (Roberts Depo. Exh.
 30    83 / DHI_0070774-0070776)
       Dice OilCareers.com Proposal
       Transaction for Approval March 5,
       2014 Presentation (Roberts Depo. Exh.
 31    96 / DHI_0127107 - 0127122)
       Rigzone Monthly Business Review -
       Financial Review February 2014
 32    (DHI_0001764-67)
       Email 3/25/14 Bumby to Lisby and
       attached LinkedIn export of contacts
       (Bumby Dep. Ex. 64 /
 33    Oilpro_0013975-14234)
       Dice 10-K for 2013 (DHI_0018217-
 34    18451)
       Grant Thornton Valuation of Dice
       Acquired Intangible Assets of
       OilCareers as of March 18, 2014
       (Roberts Depo. Exh. 95-D /
 35    DHI_0000553-598)
       Mandiant Forensic Exam Report dated
 36    July 31, 2014 (Braddy Depo Exh. 14)
       Email string 10/8/14 between D. Kent
       and Fairbanks, subject: "Thanks"
 37    (Oilpro_0023046 - 47)

                                   4
 Case 4:16-cv-01670 Document 336 Filed on 11/04/20 in TXSD Page 5 of 12

                    Joint Pre-Trial Order – 2d Amended Attachment A-2

                                                                  N/
EXH.                                                      ADMIT ADMIT
 NO.              DESCRIPTION                 OFFR OBJ    DATE  DATE
       Dice Holdings, Inc. 10-K 2014
 38    (JOHNSON_0000833-946)
       Rigzone Terms & Conditions, updated
       March 20, 2015 (Norville Dep.Ex. 46 /
 39    DHI_0192887-0192893)
       Dufrin email re Operation Resume
       Hoard (Dufrin Depo Exh. 45 at
 40    Oilpro_0000704)
       Dufrin email re Operation Resume
       Hoard (Dufrin Depo Exh. 45 at
 41    Oilpro_0001012)
       Dice Monthly Business Review March
       2015, dated 4/14/15 (Roberts Depo.
 42    Exh. 91 / DHI_0002235-0002256)
       Email string 4/30/2015 from Chana,
       subject: "RE: Status Update:
       Rigzone/OpenWeb standalone
 43    prototype" (DHI_0023219-23)
       LinkedIn letter to DHI dated 5/6/15,
 44    with attachments (DHI_0024629-46)
       Dufrin email re Operation Resume
       Hoard (Dufrin Depo Exh. 45 at
 45    Oilpro_0002702-03)
       Oil & Gas Job Search - Brad Smith
       Annual Package (OilPro_0030099-
 46    0030101)
       Text message with Chez 6/16/15
 47    (Oilpro_0029102)
       Calendar invites for 2015-08-06 call ,
       Subject: FW: Rigzone - OilPros Call
 48    (DHI_0005574 & DHI_0005575)
       LinkedIn letter to DHI dated 8/7/15
 49    (DHI_0024647-49)
       Document file named "DHI_ASC
       350_Energy_Step2_Report+Sched_10-
 50    1-15.pdf" (DHI_0000107-174)
       Profuse Presentation (Antonini Depo.
 51    Exh. 68 / FAIRBANKS000922-939)

                                   5
 Case 4:16-cv-01670 Document 336 Filed on 11/04/20 in TXSD Page 6 of 12

                    Joint Pre-Trial Order – 2d Amended Attachment A-2

                                                                  N/
EXH.                                                      ADMIT ADMIT
 NO.               DESCRIPTION              OFFR OBJ      DATE  DATE
       Calendar entry dated 10/27/2015,
       Subject: Oilpro Update
 52    (DHI_0191803)
       Email string dated 10/28/2015,
       Subject: RE: Oilpro Update - How
 53    about this (DHI_0017139-40)
       Email string dated 10/29/2015,
       Subject: RE: Profuse Networks /
 54    Oilpro Deck (DHI_0191841-42)
       Email string 10/30/15 between Kent
       and Durney, subject: "RE: Profuse
       Networks / Oilpro Deck" (Durney
 55    Depo Exh. 5 / Oilpro_0001376-77)
       11/20/15 email string between
       Norville and FBI, subject: "RE:
       Investigation Status" (Norville Depo
 56    Exh. 56 / DHI_0191952-55)
       Email string 11/25/15 between D.
       Kent and M. Durney, subject: "Re:
       Profuse / Oilpro Discussion"
 57    (DHI_0016810-20)
       Rigzone as a job board (DHI_0023911-
 58    13)
       Email string 12/4/15 between
       Norville and FBI, subject: "RE:
       Request for Information - New York
       List and Resumes" (Norville Depo.
 59    Exh. 57 / DHI_0192015-16)
       OilPro 12/8/15 Meeting in NY -
 60    Calendar Item (DHI_0005581)
       Email dated 12/8/15, subject: "RE:
       Rigzone - Upcoming Service
 61    Expiration" (DHI_0008626-29)
       DHI Group, Inc. 10-K 2015
 62    (JOHNSON_0000947-1048)




                                   6
 Case 4:16-cv-01670 Document 336 Filed on 11/04/20 in TXSD Page 7 of 12

                    Joint Pre-Trial Order – 2d Amended Attachment A-2

                                                                  N/
EXH.                                                      ADMIT ADMIT
 NO.              DESCRIPTION                OFFR OBJ     DATE  DATE
       DHI Group, Inc. 10-K 2015 cover page
       and CFO Certifications (Roberts Depo.
       Exh. 87 / JOHNSON_0000947, 1046
 63    & 1048)
       DHI Reports Fourth Quarter and Full-
       Year 2015 Results (Roberts Depo.
 64    Exh. 86 / Oilpro_0008660-0008675)
       Kent Family Photo (Oilpro_0023034 -
 65    Oilpro_0023034)
       Email string 1/6/16 between Kent and
       Durney, subject: Re: Profuse / Oilpro
       Discussion (Durney Depo Exh. 6 /
 66    OIlpro_0002879-2906)
       Rigzone Purchase Agreement with
 67    Petronas 1/13/16 (DHI_0014068-71
       Calendar invites for 2016-01-15
       meeting , Subject: Prep Meeting
 68    (DHI_0005583 & DHI_0005584)
       Email 1/19/16 from Megan
       Henderson, subject: "RE: Spencer
 69    Ogden Feedback" (DHI_0005044-47)
       Email dated 2/3/16, subject: "RE:
 70    Interaction Stats" (DHI_0007541-42)
       Grant Thornton FASB ASC 350
       Analysis as of October 1, 2015, dated
 71    2/8/16 (DHI_0000175-377)
       Calendar invite for 2016-02-12
       meeting , Subject: OilPro Follow-up
 72    Call (DHI_0005585 & DHI_0005586)
       Email string 2/19/16, subject: "FW:
       PFP BoD deck final draft v.2.0"
 73    (DHI_0151207)
       Table: Member Activities By Month
 74    (Livingston Ex. 79)




                                   7
 Case 4:16-cv-01670 Document 336 Filed on 11/04/20 in TXSD Page 8 of 12

                    Joint Pre-Trial Order – 2d Amended Attachment A-2

                                                                  N/
EXH.                                                      ADMIT ADMIT
 NO.               DESCRIPTION                OFFR OBJ    DATE  DATE
       Email string 3/7/16 - 3/8/16 between
       C. Norville and FBI, Subj.:
       Brad@virtualbench, Progressive,
       Spencer-Ogden (Norville Dep.Ex.50 /
 75    DHI_0017601-17604)
       Email dated 3/24/2016, Subject: RZ
       presentation, and attached Rigzone
       CE2 Presentation Deck (Roberts Depo.
 76    Exh. 85 / DHI_0153849-0153899)
       Data Purchase Agreement dated
       3/25/2016 between SIOPCO and Oil
       & Gas People (Oilpro_Beaton_0006550
 77    - 6565)
       Calendar invite for 2016-04-05 call,
       Subject: FW: Call with DHI
 78    (DHI_0005588)
       Calendar invite for 2016-04-13
       meeting, Subject: (DHI_0005596 &
 79    DHI_0005597)
       Rigzone Open Web Meeting Report
 80    dated 8/31/15 (DHI_0024362-63)
       4/13/16 Rigzone email, subject:
       "Rigzone Open Web Progress"
 81    (DHI_0024324-25)
       Powerpoint, "Rigzone + Open Web
       Data Analysis: Open Web Stand-Alone
       Prototype - August 2015"
 82    (DHI_0024328-53)
       Email dated 5/4/16, Subject: FW: Q1
       2016 Analyst Notes Summary (Roberts
       Depo. Exh. 89 / DHI_0024528-
 83    0024531)
       Email 5/10/16 Averickmedia File
 84    Download Link (Oilpro_0023008-10)
       Calendar invites for 2016-05-19 call ,
       Subject: Oilpro Group TC
 85    (DHI_0005608 & DHI_0005609)


                                   8
 Case 4:16-cv-01670 Document 336 Filed on 11/04/20 in TXSD Page 9 of 12

                    Joint Pre-Trial Order – 2d Amended Attachment A-2

                                                                  N/
EXH.                                                      ADMIT ADMIT
 NO.               DESCRIPTION                OFFR OBJ    DATE  DATE
       Calendar entry dated 5/24/2016,
       Subject: Oilpro: Telephone Conference
       with DOJ (Roberts Depo. Exh. 94 /
 86    DHI_0005610)
       Email string 5/25/16 from David
       Kent, subject: "Resume Download"
 87    (Oilpro_0023068 - Oilpro_0023069)
       Calendar invite for 2016-05-25
       meeting, Subject: Oilpro Meeting
 88    (DHI_0005613 & DHI_0005614)
       Vendor Payment Screen re
       Averickmedia payment
 89    (Oilpro_0023007)
       Rigzone Hours Estimate for Access
       Event (Durney Depo Exh. 2 /
 90    DHI_0000091)
       Email 9/28/16, A. Lemmer to Aramco,
       subject: "ASC Partner Solutions," with
       attached Rigzone powerpoint,
       "Rigzone Solutions - Aramco Services
       Company, September 2016"
 91    (DHI_0009391-9426)
       Email 11/7/16, F. Card to Total
       customer, subject: "FW: Rigzone
 92    Partner-Solutions" (DHI_0014953-54)
       Dice Holdings, Inc. 10-K 2016
 93    (JOHNSON_0001049-1160)
       Wire Transaction Detail 9/29/17
 94    (Oilpro_0023130)
       Fax 10/10/2017 from Spears to
       Citibank, Re: Outgoing Wire
 95    (Oilpro_0023004)
       Wire Transaction Detail 10/10/17
 96    (Oilpro_0023131)
       Wire Transaction Detail 10/10/17
 97    (Oilpro_0023132)
       Rigzone Confluence Timeline (Norville
 98    Depo. Exh. 52 / DHI_0024616-19)

                                   9
 Case 4:16-cv-01670 Document 336 Filed on 11/04/20 in TXSD Page 10 of 12

                     Joint Pre-Trial Order – 2d Amended Attachment A-2

                                                                   N/
EXH.                                                       ADMIT ADMIT
 NO.               DESCRIPTION               OFFR OBJ      DATE  DATE
       Wayback Machine - Rigzone 2018-08-
 99    31 (Oilpro_0024776)
       Wayback Machine - Rigzone 2018-08-
100    31 (Oilpro_0024777)
       Wayback Machine - Rigzone 2018-08-
101    31 (Oilpro_0024778-79)
       American Society of Appraisers
       Business Valuation Standards (pg. 43)
102    (JOHNSON_0000004-51)
       Admin System Concerns
103    (Oilpro_0023005)
       FEyeDHI_00001.pdf
104    (FEyeDHI_00001)
       FEyeDHI_00002-FEyeDHI_00280.pdf
105    (FEyeDHI_00002)
       Spreadsheet, file name "Oilpro Member
       Activity by Month.xlsx" (Oilpro-
106    LIVINGSTON 0000002)
       Report - 111k Incorrect.sql (Oilpro-
107    LIVINGSTON 0000003)
       Report - Member Sources.sql (Oilpro-
108    LIVINGSTON 0000004)
       Report - Members PVs Revenue by
       Month.sql (Oilpro-LIVINGSTON
109    0000005)
       Spreadsheet, file name "Oilpro
       Members by Source.xlsx"
110    (Oilpro_0008682)
       Spreadsheet, file name
       "RigzoneID_Email.csv"
111    (Oilpro_0008683)
       Step 2 - Create Source Tables.sql
112    (Oilpro_0008685)
       Step 3 - Never Emailed Before.sql
113    (Oilpro_0008686)
       Step 4 - Load Member Source
114    Tables.sql (Oilpro_0008687)


                                   10
 Case 4:16-cv-01670 Document 336 Filed on 11/04/20 in TXSD Page 11 of 12

                      Joint Pre-Trial Order – 2d Amended Attachment A-2

                                                                   N/
EXH.                                                       ADMIT ADMIT
 NO.              DESCRIPTION                   OFFR OBJ   DATE  DATE
       Kent Handwritten Notes to Casey
       Kent (Oilpro_0023011 -
115    Oilpro_0023022)

116    Prison Journal (Oilpro_0024773)

117    Prison Journal (Oilpro_0024774)

118    Prison Journal (Oilpro_0024775)
       Oilpro Remediation Expenses and
       Support (Exhibit B to expert report of
119    John T. Myers)
       Oilpro Financials 2012
120    (Oilpro_0008676)
       Oilpro Financials 2013
121    (Oilpro_0008677)
       Oilpro Financials 2014
122    (Oilpro_0008678)
       Oilpro Financials 2015
123    (Oilpro_0008679)
       Oilpro Financials 2016
124    (Oilpro_0008680)
       Oilpro Financials May 2017
125    (Oilpro_0008681)
       OilPro Terms and Conditions (Docket
126    Entry #63-1)




                                     11
             Case 4:16-cv-01670 Document 336 Filed on 11/04/20 in TXSD Page 12 of 12

                                     Joint Pre-Trial Order – 2d Amended Attachment A-2



                                                              FOLEY & LARDNER LLP


                                                        By:   /s/ James G. Munisteri
                                                              James G. Munisteri
                                                              Texas Bar No. 14667380
                                                              1000 Louisiana, Suite 2000
                                                              Houston, Texas 77002-2099
                                                              Telephone: (713) 276-5500
                                                              Facsimile: (713) 276-5555
                                                              jmunisteri@foley.com

                                                              Sara Ann Brown
                                                              Texas Bar No. 24075773
                                                              2021 McKinney, Suite 1600
                                                              Dallas, Texas 75201-3340
                                                              sabrown@foley.com

                                                              Attorneys for Defendants
                                                              David W. Kent Jr. and Single
                                                              Integrated Operations Portal,
                                                              Inc. d/b/a Oilpro and
                                                              Oilpro.com



                                     CERTIFICATE OF SERVICE
                   I certify that on November 4, 2020, I electronically filed the foregoing with

        the Clerk of court using the CM/ECF system, which will send notification of this

        filing to all counsel of record in this case.

                                                                     /s/ Sara Ann Brown
                                                                      Sara Ann Brown
4841-1199-7392.1




                                                     12
